Broyles, C. J.
The only issue in this case was one of fact. While the evidence for the claimant would have supported a verdict for her, this court can not say as a matter of law that the finding of -the jury in favor of the plaintiff (who was a judgment creditor of the claimant’s husband) was not authorized by any evidence. Although the claimant and her husband testified that the property claimed belonged to the claimant, there was circumstantial evidence tending to show that it was owned by her husband. Furthermore, there was, as to the claimant and her husband, evidence adduced of an impeaching nature, and the jury, by the verdict, evidently rejected their testimony. The judge who heard the evidence, and observed the witnesses as they gave their testimony, approved the verdict; and, no error of law being complained of, this court is without authority to interfere.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.